Order of the Municipal Court of October 13, 1910, setting' aside the verdict and ordering a new trial affirmed. Order of October 31, 1910, reducing the amount of the costs to be paid as a condition of granting such new trial reversed, upon the ground that one judge of the Municipal Court had no power to review the order of another judge of said court in this regard. As defendants have not appealed from so much of the order of October thirteenth as imposed costs as a condition, we cannot review the correctness of such decision. Mo costs should be awarded to either party as against the other upon these appeals. Jenks, P. J., Hirschberg,, Burr, Thomas and Rich, JJ., concurred.